January 15, 2010


Mr. David C. Holmes
The Solomon Law Firm
2950 North Loop West, Suite 500
Houston, TX 77092
Mr. Ross A. Sears II
Sears Crawford,  L.L.P.
1200 Rothwell Street
Houston, TX 77002

RE:   Case Number:  08-0669
      Court of Appeals Number:  14-07-00270-CV
      Trial Court Number:  2005-46388

Style:      DAN KELLY AND LAURA HOFSTATTER
      v.
      GENERAL INTERIOR CONSTRUCTION, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Theresa Chang  |
|   |Mr. Christopher A. |
|   |Prine              |